FILED
                              NOT FOR PUBLICATION                           DEC 9 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FIDEL VENTURA ANTONIO, a.k.a.                    No. 12-70605
Anserno Jose-Hernandez,
                                                 Agency No. A078-491-293
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Fidel Ventura Antonio, a native and citizen of Mexico, petitions for review

of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual determinations, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), and review de novo claims of due process violations, Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We deny the petition for review.

      Ventura Antonio does not claim he suffered past persecution, but contends

he fears future persecution as an indigenous person in Mexico. Substantial

evidence supports the agency’s denial of his withholding of removal claim because

Ventura Antonio failed to demonstrate either that he would face an individualized

risk of future persecution, see Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir.

2003) (possibility of future persecution too speculative), or that there is a pattern or

practice of persecution of indigenous people in Mexico, see Wakkary, 558 F.3d at

1060-61 (setting forth requirements for a pattern or practice claim). We reject

Ventura Antonio’s contentions that the BIA’s social group analysis was

insufficient and that the BIA failed to address his claim based on political opinion.

We also reject Ventura Antonio’s contention that the BIA violated due process by

imposing a new evidentiary requirement on him. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (petitioner must show prejudice to prevail on a due process

challenge). Consequently, his withholding of removal claim fails.




                                           2                                     12-70605
      Finally, substantial evidence also supports the agency’s denial of CAT

protection because Ventura Antonio failed to establish it is more likely than not he

would be tortured by or with the consent or acquiescence of a public official in

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject

Ventura Antonio’s contention that the BIA failed to analyze his CAT claim

properly.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-70605